Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on August 5, 2021. Claims 1-20 are currently pending. Claims 1-5 and 11-15 were withdrawn during an earlier restriction requirement. 

Drawings
In view of the response filed on 8/5/2021 removing the reference sign from the specification the objections made against the drawings in the office action of 5/26/2021 have been withdrawn. 

Claim Objections
In view of the amendment filed on 8/5/2021 clarifying the language of claims 6 and 16 the objections made against the claims in the office action of 5/26/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-10, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148868 to Shahandeh et al. (Shahandeh) (previously cited) in view of US 2017/0093595 to Ito et al. (Ito). 
In reference to at least claims 6 and 16

Ito teaches a communication method, computer readable storage medium and information processing device which discloses a plurality of communication intervals that are used for communicating in which a number of times a response delay has occurred exceeds a specified value and when the number exceeds a certain number a communication interval is changed or if a number of times empty communication has been performed is lower than a certain threshold the communication interval is changed (e.g. para. [0094]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/system of Shahandeh with the teaching of Ito to include monitoring the amount of response delays or empty “unsuccessful” communications and changing the advertising schedule to include a different  advertising schedule with a different advertising interval based on a number of responses that include response delays or empty communications in comparison to a predetermined threshold in order to yield the predictable result of enhancing battery conservation within the implantable medical device. 
In reference to at least claims 7 and 17
Shahandeh modified by Ito teaches a system/method according to claims 6 and 16. Shahandeh further discloses the advertising schedule includes a first 
In reference to at least claims 9 and 19
Shahandeh modified by Ito teaches a system/method according to claims 6 and 16. Shahandeh further discloses wherein: the processor is configured to change the advertising schedule by switching between predetermined advertising schedules stored in the memory (e.g. stores protocol firmware, paragraphs [0033],[0037], advertisement period predetermined and stored in memory, para. [0054], [0071]). Shahandeh does not explicitly teach changing the advertisement 
In reference to at least claims 10 and 20
Shahandeh modified by Ito teaches a system/method according to claims 6 and 16. Shahandeh further discloses wherein the processor is further configured to establish a communication link between the IMD and an El, in response to determining that a valid connection request was received by the IMD from an El (e.g. establish a bi-directional communication link, para. [0004], [0045], [0051]-[0052],[0065]).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggests, within the context of the other claimed elements, the use of a third advertising interval including changing from transmitting the advertising notice in accordance with the first 

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 16 have been considered but are moot the new ground of rejection includes additional references in view of the claims amendments and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding changing advertising notice based on a number of advertising states without a successful connection, Ito discloses a plurality of communication intervals that are used for communicating in which a number of times a response delay has occurred exceeds a specified value and when the number exceeds a certain number a communication interval is changed or if a number of times empty communication has been performed is lower than a certain threshold the communication interval is changed (e.g. para. [0094]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/system of Shahandeh with the teaching of Ito to include monitoring the amount of response delays or empty “unsuccessful” communications and changing the advertising schedule to include a different  advertising schedule with a different advertising interval based on a number of responses that include response delays or empty communications in comparison to a predetermined threshold in order to yield the predictable result of enhancing battery conservation within the implantable medical device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792